On Rehearing.
Cockrell, J.
In a petition for rehearing filed in behalf *309of some of the appellees there is objection to the statement that the complainants through an attorney “made demand” for their share of the royalties. We inferred this demand from the allegation that they employed an attorney “for the purpose of getting an accounting from Rawls and others interested” and very soon thereafter Rawls wrote sending a check with explanations.
It is also true that not all the numerous complainants were nonresidents of Florida; two of them, both women, who became of age during the period complained of, lived in Florida somewhere near the locus in quo. Laches is an equitable doctrine, not an inelastic statute of limitations, and we do not consider these variances material to the case now made.
Again it is complained that we have foreclosed any defense of title by adverse possession, which the defendants or some of them may have. This is not the proper reading of the opinion. We hold only that the complainants have not stated such a case of adverse title as to debhr them from proceeding on the equity side of the court. ;
The petition is violative of the rule obtaining in this court, and is in the form of an argumént to be filed, should the rehearing be granted. We have nevertheless given it careful attention, and see no occasion for a further hearing. The petition will be denied.
Whitfield, C. J., and Shackleford, J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.